DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments , filed 12/16/2021, have overcome the outstanding rejections of claims over the cited prior art as formulated.  The cited prior art fails to teach or suggest impregnating a cooling agent into the smokable material. However, upon further consideration, new rejections are presented in view of the cited prior art and a new reference GB1351762, which was provided in the Information Disclosure Statement submitted 3/4/2022.
The allegations of unexpected results are unsupported by objective factual evidence and are not found to be of substantial evidentiary value, but are considered to constitute mere argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 7, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiric (US 2015/0107608) in view of GB 1351762, and as evidenced by Hooper et al (WO 2009/027331 A2), Branton (US 2016/0249675) and Leffingwell (“Cool Without Menthol & Cooler Than Menthol and Cooling Compounds as Insect Repellents.”
Examiner’s Note: Evidenciary support for the Wilkinson-Sword (WS-x) designations and FEMA designations for cooling compounds used herein but not disclosed in the reference is from Leffingwell, pp 2-3.
Claims 1, 11 and 12: Kadiric discloses a smoking article comprising a mouthpiece that includes a cooling agent complex on the outer surface of the mouthpiece or filter, and a smokable material comprising tobacco.  The smoking article is in some embodiments a noncombustible smoking article configured to deliver a component of tobacco (a smokable material) using heat (reads on a heat not burn article) ([0001], [0024], [0026], [0031]-[0032]), therefore a heat source disposed to heat but not burn the tobacco material would have been obvious to one of ordinary skill in the art.  Heat-not-burn tobacco-containing articles heat tobacco without combustion to produce aerosols therefrom (see Branton, [0025] for evidence), therefore the device of Kadiric is also an aerosol-generating device or, at least, aerosol generation would have been obvious as an output for the device.
Suitable cooling agents are carboxamides having the structure (I):

    PNG
    media_image1.png
    130
    140
    media_image1.png
    Greyscale
 		(I),
where R is a C1-C12 straight of branched chain alkyl or alkoxy, arylene or pyridyl group.  The R group can be unsubstituted or substituted with O, N or OH groups [0013].  Exemplary compounds are N-ethyl-p -menthane-3 -carboxamide (a.k.a. WS-3); ethyl 3-(p -menthane-3-carboxamido)acetate (a.k.a. WS-5); N-(ethoxycarbonylmethyl)-p -menthane-3 -carboxamide; N-(4-cyanomethylphenyl)-p -menthane carboxamide; N-(4-aminocarbonylphenyl)-p -menthane; N-(4-methoxyphenyl)-p-menthanecarboxamide (a.k.a. WS-12); N-(2-(pyridine-2-yl-)ethyl)-3-p-menthanecarboxamide (a.k.a. FEMA 4549). ([0013]-[0014]).  All stereo and optical isomers of the structures are also included [0012].
In other embodiments, the carboxamide containing compound has the structure (II):

    PNG
    media_image2.png
    108
    104
    media_image2.png
    Greyscale
	(II),
where R1 is a C1-C6 straight or branched chain alkyl or alkoxy; and each R2 is independently selected from the group consisting of C1-C3 straight or branched chain alkyl. Preferably, R1 is a C1-C4 straight of branched chain alkyl or alkoxy, and each R2 is independently selected from the group consisting of C1-C3 straight or branched chain alkyl.  Exemplary compounds are 2-isopropyl-N, 2,3-trimethylbutanamide (a.k.a. WS-23); N-(2-ethoxyethyl)-2,3-dimethyl-2-isopropylbutanamide; or N-(1-isopropyl-1-methylisobutyl)anisamide; or N-ethyl-2,2-diisopropylbutanamide (a.k.a. FEMA 4557); or N-(2-hydroxyethyl)-2-isopropyl-2,3-dimethylbutanamide (a.k.a. FEMA 4602) ([0015]-[0016]).  All stereo and optical isomers of the structures are also included [0012].  
In still other embodiments, the cooling agent has the structure (III):

    PNG
    media_image3.png
    137
    121
    media_image3.png
    Greyscale
		(III),
where R3 is a C1-C6 straight or branched chain alkyl or alkoxy, which can be unsubstituted or substituted with O, N or OH.  Exemplary compounds are menthyl lactate (a.k.a. FEMA 3748); monomenthyl succinate; monomenthyl glutarate; menthyl pyrrolidin-2-one-5-carboxylate; menthyl ester of 4-(N,N-dimethylamino)-4-oxobutanoic acid; menthyl 3-hydroxybutyrate; 3-menthoxypropane-1,2-diol; 2-menthoxyethanol (a.k.a. FEMA 4154); menthone glycerol ketal; menthane-3,8-diol; or; or menthyl methyl ether (a.k.a. FEMA 4054) ([0017]-[0018]).  All stereo and optical isomers of the structures are also included [0012].
The disclosed cooling compounds overlay the claimed compounds or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select a claimed compound as a cooling agent in the device of Kadiric with a reasonable expectation of success in obtaining a suitable aerosol generating device.  Compounds WS-3, WS-5, WSS-12 and WS-23 correspond to claimed (Claims 11 and 12) compounds 1, 2, 3 and 8 respectively, or stereo or optical isomers thereof.  Compounds FEMA 3748, FEMA 4154, FEMA 4549 and FEMA 4557 correspond to claimed (Claims 11 and 12) compounds 19, 16, 6 and 9, respectively, or stereo or optical isomers thereof.
Kadiric does not disclose that the cooling agent is impregnated into the smokable material.  However, it is well known in the art to apply coolant compounds to tobacco, filters of cigarettes and tipping paper of filters (for evidence, see Hooper, Abs; p 1, lines 31-33; p 2, lines 1-9).  GB 1351762 discloses tobacco and tobacco-containing manufactures in which there is incorporated an ingredient capable of giving a “cool” sensation when the smoke is inhaled (p 1, lines 9-15 and 33-42). Compounds providing the cooling effect (reads on cooling agents) are p-menthane-3-carboxamides that overlay the claimed formula (1a) (p 1, lines 43-65).  The cooling agents are incorporated into a cigarette filter or filter tip, or impregnated in to the tobacco (smokable material) (p 4, lines 7-21).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to impregnate the tobacco smokable material with the cooling agent of Kadiric to further enhance the cooling effect when the aerosol is inhaled.
	Claim 2: The claimed structure is optional, as recited in Claim 1.  Alternatively, in the simple case where R1’, R2’ and R3’ are CH3 and R4’ is C1-C4 alkyl, the claimed structure is the same as structure (II) of Kadiric with R1 as a C1-C4 alkyl and R2 as methyl.  When Ra’ and Rb’ form 2-isopropyl-5-methylcyclohexylene and R4’ is C1-C4 alkyl, the claimed structure is the same as structure (I) of Kadiric with R1 as a C1-C4 alkyl.
Claims 4 and 18: The compounds are preferably non-volatile and have a vapor pressure less than about 8.5 Pa at 25°C.  One of ordinary skill in the art would expect that the vapor pressure at 20°C would be lower than that at 25°C and lie within the claimed range.
Alternatively, the cooling compounds of Kadiric overlay the claimed compounds and one of ordinary skill in the art would expect them to exhibit a vapor pressure in the claimed range because, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 7: In some embodiments, the mouthpiece comprises a filter ([0023], [0031]).
Regarding Claims 11 and 12, the claimed compounds correspond to the Wilkinson-Sword and FEMA designations in the table below.  
All of the FEMA compounds are GRAS (generally regarded as safe) cooling compounds and, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to try any of the GRAS cooling compounds as a cooling agent in the device of Kadiric with a reasonable expectation of success in obtaining a suitable aerosol generating device.  



Claims 5-6, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiric in view of GB 1351762 and further in view of Hooper et al (WO 2009/027331 A2).
Claims 5-6, 8-9 and 18: The disclosure of Kadiric in view of GB 1351762 is used as above.  Kadiric and GB 1351762 do not disclose that menthol is also included in the tobacco or the filter.  However, Kadiric references WO 2009/027331 (to Hooper et al) as providing a representative listing and description of cooling agents including the cooling agents as described by Kadiric.[0012].  
Hooper et al discloses that typical coolant compounds suitable for use in smoking articles such as cigarettes include one or combinations of menthol; 3-(1-menthoxy)propane-1,2-diol (e.g., from Takasago, FEMA 3784); 3-(1-menthoxy)-2- methylpropane-l,2-diol, WS-30; N-ethyl-p-menthane-3-carboxamide (WS-3); N-tert-butyl-p-menthane-3-carboxamide (WS-14); N,2,3-trimethyl-2-isopropyl butanamide (WS-23); etc. (p 4, lines 6-31).
Hooper et al discloses further coolants can be selected from:
(i) menthol;
(ii) 3-substituted-p-menthanes of the formula the formula:

    PNG
    media_image4.png
    133
    97
    media_image4.png
    Greyscale
, wherein R1 is –CONR2R3- or –CO-2R4; 
wherein R2 when taken separately is hydrogen or an aliphatic group containing up to 25  carbon atoms; wherein R3 when taken separately is hydrogen, hydroxy, or an aliphatic carbon containing up to 25 carbon atoms; with the proviso that when R2 is hydrogen R3 may be an aryl group of up to 10 carbon atoms and selected from the group consisting of substituted phenyl, phenalkyl or substituted phenalkyl, naphthyl and substituted naphthyl, pyridyl; and R2 and R3 when taken together with the nitrogen atom to which they are attached, represent a cyclic or heterocyclic group of up to 25 carbon atoms; wherein R4 is hydrogen; an alkali or alkaline earth metal atom, or  an  ammonium  or substituted ammonium group; or a group containing from 2 to 10 carbon atoms and selected from hydroxyaliphatic groups having a hydroxyl substituent in a 2- or 3-position and a hydrogen atom in the I-position; an alkylene oxide containing from 1 to 4 carbon atoms; adduct of such a hydroxyaliphatic group; a ketal derivative of such a hydroxyaliphatic group with a ketone containing from 1 to 4 carbon atoms; an acyl containing from 1 to 4 carbon atoms; derivative of such a hydroxyaliphatic group; a hydroxyaryl group having a hydroxyl substituent in a 2- or 3-position relative to the ester grouping; a carboxyaliphatic group having  a carboxyl group in a 1-, 2- or 3- position; an alkali metal, an alkaline earth metal, ammonium or substituted ammonium salt of such a carboxyaliphatic radical; or an alkyl ester containing from 1 to 4 carbon atoms of such a carboxyaliphatic radical;
	(iii) acyclic tertiary and secondary carboximides of the formula:

    PNG
    media_image5.png
    61
    120
    media_image5.png
    Greyscale
,
wherein R5 is hydrogen or C1-C5 alkyl; and R6 and R7 are each C1-C5 alkyl; with the provisos that
R5, R6 and R7 together provide a total of at least 5 carbon atoms; and
when R5 is hydrogen, R6 is C2-C5 alkyl and R7 is C2-C5 alkyl and at least one of R6 and R7 is branched;
wherein R8 and R9 when taken separately, are each hydrogen, C1-C5 alkyl or C1-C5 hydroxyalkyl and provide a total of no more than 8 carbon atoms, with the proviso that when R8 is hydrogen R9 may also be alkylcarboxyalkyl of up to 6 carbon atoms; R8 and R9, when taken together, represent an alkylene group of up to 6 carbon atoms, the opposite ends of which group are attached to the amide nitrogen atom thereby to form a nitrogen heterocycle, the carbon chain of which may optionally be interrupted by oxygen;
and mixtures thereof (p 6, line 12-p 7, line 28).
The cooling agents of Hooper et al overlay those of Kadiric and of the instant invention.
Hooper teaches that it is well known in the art to apply coolant compounds to tobacco, filters of cigarettes and tipping paper of filters (Abs; p 1, lines 31-33; p 2, lines 1-9).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate cooling compounds including menthol and claimed compounds, and mixtures of menthol and claimed compounds into the tobacco (smokable material) and/or the filter of the smoking article of Kadiric in view of GB 1351762 and further in view of Hooper et al with a reasonable expectation of success in obtaining a suitable aerosol generating device.
Claim 10: Kadiric, GB1351762 and Hooper et al do not disclose the ratio of Kadiric’s cooling agent to menthol.  However, one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the smoking article. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such claimed ranges would produce anything other than expected results. 
Claim 15: As discussed above, Kadiric discloses a smoking article comprising a tobacco substrate attached to a mouthpiece that is a filter, and the cooling agent and cyclodextrin inclusion complex deposited on the outer surface of the mouthpiece and/or filter ([0031]-[0032]), while Hooper teaches that it is well known in the art to apply coolant compounds to tobacco, filters of cigarettes and tipping paper of filters (Abs; p 1, lines 31-33; p 2, lines 1-9), and GB1351762 teaches incorporating cooling agents into a cigarette filter or filter tip, or impregnating them into the tobacco (smokable material). Therefore, it would have been obvious to one of ordinary skill in the art to apply a claimed cooling agent and optionally menthol to a tobacco component to form a smokable material, and combining the smokable material with a filter to form a smoking article with a reasonable expectation of success in obtaining a suitable smoking article.

Claims 1, 2, 4, 7, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiric in view of GB 1351762 and further in view of Hajaligol (US 5530225) and as evidenced by Hooper and Leffingwell.
Claims 1, 2, 4, 7, 11-13 and 18: The smoking article of Kadiric in view of GB 1351762 is as discussed above, with the following modifications.  Kadiric also teaches that the tipping paper comes into contact with the mouth or lips of the user and that incorporating a cooling agent into the smoking article provides a physiological cooling sensation when the cooling agent vaporizes and contacts the mucous membranes of the mouth, nose and throat ([0002]-[0003]).  As noted in the discussion of Kadiric in view of GB 1351762, it is also well known in the art to apply coolant compounds to tobacco, filters of cigarettes and tipping paper of filters (for evidence, see Hooper, Abs; p 1, lines 31-33; p 2, lines 1-9).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to impregnate the tobacco smokable material with the cooling agent of Kadiric in view of GB 1351762 to further enhance the cooling effect when the aerosol is inhaled.
Kadiric in view of GB 1351762 does not disclose using the smoking article in an aerosol generating device, or the heat source, but does disclose that the smoking article is configured to deliver a component of tobacco using heat [0012].  
Hajaligol discloses an aerosol generating device comprising a smoking article (termed a cigarette) comprising a smokable tobacco material and a filter surrounded by tipping paper, and a heat source disposed to heat but not burn the cigarette in use and deliver a flavored tobacco response to the user (Abs; col 3, lines 32-37; col 5, lines 24-30; col 7, lines 20-32 and 65-67; col 8, lines 1-10).
It would have been obvious to one of ordinary skill in the art to configure the smoking article of Kadiric for use in the aerosol generating device of Hajaligol with a reasonable expectation of obtaining a suitable non-combustible aerosol generating device that provides an aerosol and a cooling sensation to the user.
Claim 14: Hajaligol discloses that the cigarette comprises a tobacco web supporting tobacco flavor material as the smokable material, preferably containing tobacco (col 7, lines 27-29).  The tobacco web is formed using a papermaking-type process (reads on a paper reconstituted tobacco) (col 9, lines 22-38) and comprises tobacco flavor material, preferably containing tobacco on an inner surface of the carrier web (col 9, lines 47-54).  Nicotine is a known component of tobacco, therefore is present in the smokable tobacco flavor material.  Other materials used in forming the tobacco include carbon fibers (reads on a filler) (col 9, lines 22-28).  Other materials added to the web include humectants in an amount up to 10% by weight (col 9, lines 56-60) and soluble tobacco extracts obtained from the tobacco (col 9, lines 35-38).  
Hajaligol does not disclose the percentages of smokable tobacco component, filler, aerosol generating agent, nicotine and paper reconstituted tobacco.  However, one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the smoking article. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such claimed ranges would produce anything other than expected results. 

 Claims 5-6, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiric in view of GB 1351762 and further in view of Hajaligol and Hooper et al.
The disclosure and deficiencies of Kadiric and GB 1351762 are used as discussed above.  Hajaligol is also applied as discussed above, but does not disclose that menthol is also included in the tobacco or the filter.  However, Kadiric references WO 2009/027331 (to Hooper et al) as providing a representative listing and description of cooling agents including the cooling agents as described by Kadiric.[0012].  
Hooper et al is applied as discussed above.  
As discussed above, Kadiric discloses a smoking article comprising a tobacco substrate attached to a mouthpiece that is a filter, and the cooling agent and cyclodextrin inclusion complex deposited on the outer surface of the mouthpiece and/or filter ([0031]-[0032]), while GB 1351762 teaches impregnating the cooling agent into the tobacco (smokable material).  Hooper teaches that it is also generally known to those of ordinary skill in the art to apply coolant compounds to tobacco, filters of cigarettes and tipping paper of filters ( Abs; p 1, lines 31-33; p 2, lines 1-9).  Therefore, it would have been obvious to one of ordinary skill in the art to apply cooling agents including menthol and claimed compounds, and mixtures of menthol and claimed compounds impregnated into the tobacco (smokable material) and/or applying the cooling agents in the filter of the smoking article of Kadiric in view of GB 1351762 and further in view of Hajaligol and Hooper et al with a reasonable expectation of success in obtaining a suitable aerosol generating device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748